

115 HR 2127 IH: National Paycheck Protection Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2127IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Budd introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Labor-Management Reporting and Disclosure Act of 1959 to require employee consent
			 before labor organization dues of such employee are used for any purpose
			 not directly related to the labor organization’s collective bargaining or
			 contract administration functions.
	
 1.Short titleThis Act may be cited as the National Paycheck Protection Act. 2.Right not to subsidize union non­rep­re­sen­ta­tion­al activitiesTitle I of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 411 et seq.) is amended by adding at the end the following:
			
 106.Right not to subsidize union non­rep­re­sen­ta­tion­al activitiesNo employee’s labor organization dues, fees, or assessments or other contributions shall be used or contributed to any person, organization, or entity for any purpose not directly related to the labor organization’s collective bargaining or contract administration functions on behalf of the represented unit employee unless the employee whether a member of the labor organization or a nonmember required to make such payments as a condition of employment, authorizes such expenditure in writing, after a notice period of not less than 35 days. An initial authorization provided by an employee under the preceding sentence shall expire not later than 1 year after the date on which such authorization is signed by the employee. There shall be no automatic renewal of an authorization under this section..
		